EXHIBIT 99.1 ISSUER DIRECT REPORTS FOURTH QUARTER AND YEAR-END 2009 RESULTS CARY, N.C., March 16, 2010 (GLOBE NEWSWIRE) Issuer Direct Corporation (OTC: ISDR- News), a market leader and innovator of unified regulatory, disclosure and compliance solutions, today announced the financial results for the fourthquarter and year ended December 31, 2009. Additionally, the company anticipates filing its annual report including its financials in eXtensible Business Reporting Language (xBRL) with the Securities and Exchange Commission before market close today. Revenues for the period ended December 31, 2009 increased 32% to $1,885,232 compared to $1,425,331 in fiscal 2008. The increase of $459,901 was due primarily to an increase in transfer agent services of $247,981, and an increase in fulfillment and distribution services of $208,854. Brian Balbirnie, Chief Executive Officer of Issuer Direct said, “the 32% increase in 2009 revenues is a result of the company’s ability to shift its resources to its higher margin transfer agent andshareholder communications services in response to the slowdown in the financial markets.”Mr. Balbirnie went on to say, “We are confident that we are well positioned for continued growth and increased profitability as the markets begin to recover in 2010 and beyond.” Even though revenue decreased 15% in the fourth quarter of 2009, the core financial reporting business segment increased5.3% from $677,852 to $713,510 for the year ended December 31, 2009. Transfer agent services also increased 3432% from $7,225 to $255,206 for the same period. Demand for lower margin printed materials continued to show signs of decline while the model for higher margin goods and services such as transfer agent services and shareholder communication continued to show strong signs of growth. Net loss totaled $75,237 or $0.00 per share for the fourth quarter ended December 31, 2009, including $58,596 in bad debt write-downs for accounts that became uncollectable and or insolvent during the period; as compared to a net income of $25,933, or $0.001 per share, in the comparable period in 2008. Overall net income totaled $274,174 or $0.02 per share for the fiscal year ended December 31, 2009, compared to net loss of $(963,043) or $(0.05) loss per share in the comparable period in 2008. Highlights for the fourth quarter and year ended December 31, 2009: - Increased year over year revenues by 32% - Reduced liabilities by 55% for the period ended December 31, 2009 compared to 2008. - Reported net income of $274,174 in the year ended December 31, 2009 compared to a loss of $963,043 in the comparable period of 2008. Revenue backlogin software licensing and proxy transactions were not included in fourth quarter revenues. That number is approximately $200,000 in business that has been carried over to 2010. The delay in recognizing this revenue was attributed to year end timing and complexity coupled with prolonged regulatory review and approvals. About Issuer Direct Corporation: Issuer Direct Corporation ("IDC") is a market leader and innovator in public company products and services. As an issuer services focused company, Issuer Direct alleviates the complexity of maintaining compliance through integrated products and services that help companies produce and distribute their financial and business communications both online and in print. As a shareholder compliance company, Issuer Direct is dedicated to assisting corporate issuers in an ever-changing regulatory environment and to comply with the myriad of rules imposed by regulatory bodies. Forward Looking Statements This press release contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act") (which Sections were adopted as part of the Private Securities Litigation Reform Act of 1995). Statements preceded by, followed by or that otherwise include the words "believe," "anticipate," "estimate," "expect," "intend," "plan," "project," "prospects," "outlook," and similar words or expressions, or future or conditional verbs such as "will," "should," "would," "may," and "could" are generally forward-looking in nature and not historical facts. These forward looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any anticipated results, performance or achievements. We disclaim any intention to, and undertake no obligation to, revise any forward-looking statements, whether as a result of new information, a future event, or otherwise. For additional risks and uncertainties that could impact our forward-looking statements, please see the Company's Annual Report on Form 10-K for the year ended December 31, 2009, including but not limited to the discussion under "Risk Factors" therein, filed with the SEC, which you may view at http://www.sec.gov ISSUER DIRECT CORPORATION CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $16,785 and $43,764, respectively) Security deposits Other current assets Total current assets Furniture, equipment and improvements (net of accumulated depreciation of $18,316 and $43,201, respectively) Other long-term assets - Intangible assets (net of accumulated amortization and impairment of $67,833 and $170,000, respectively) Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable - Trade $ $ Accrued expenses Note payable – related party Notes payable – other - Total liabilities Stockholders' equity (deficit): Preferred stock, $1.00 par value, 10,000,000 shares authorized SeriesA, 60 shares designated, 5 and 7 shares issued and outstanding, respectively 5 7 Series B, 476,200 shares designated;no shares issued and outstanding - - Common stock $0.001 par value, 100,000,000 sharesauthorized, 16,826,342 and 18,834,717 shares issued and16,826,342 and 18,830,222 shares outstanding , respectively Additional paid-in capital Treasury stock, at cost, 4,495 shares at December 31, 2008 - (4,236 ) Accumulated deficit (1,200,573 ) (1,474,747 ) Total stockholders' equity (deficit) (19,136 ) Total liabilities and stockholders’ equity (deficit) $ $ ISSUER DIRECT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December31, Revenues Document conversion $ $ Printing and financial communication Fulfillment and distribution Software licensing Transfer agent services Total Cost of services Gross profit Operating costs and expenses General and administrative Sales and marketing expenses Impairment charges - Depreciation and amortization Total operating costs and expenses 1,678, 632 Net operating income (loss) (998,476 ) Other income (expense): Interest expense (688 ) (8,886 ) Gain on settlement of debt - Other income - Total other income (expense) (688 ) Net income (loss) $ $ ) Loss per share – basic and diluted $ $ ) Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted ISSUER DIRECT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (AUDITED) Year ended December31, Cash flows from operating activities Net loss $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt expense Depreciation and amortization Impairment charges — Gain on settlement of debt — (16,902 ) Stock-based expenses Changes in operating assets and liabilities: Decrease (increase) in accounts receivable (47,728 ) (95,217 ) Decrease (increase) in deposits and prepaids (14,347 ) 69 Increase (decrease) in accounts payable (91,844 ) Increase (decrease) in accrued expenses (43,240 ) Net cash used by operating activities Cash flows from investing activities Purchase of equipment (16,014 ) (10,341 ) Net cash used by investing activities (16,014 ) (10,341 ) Cash flows from financing activities Repurchase of common stock (10,083 ) — Proceeds from sale of common stock — Payments for notes payable (64,828 ) (40,062 ) Net cash provided by financing activities (74,911 ) Net change in cash Cash – beginning Cash – ending $ $ Supplemental disclosures: Cash paid for interest $ $ Cash paid for income taxes $
